Citation Nr: 1605138	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  05-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart condition, to include Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active services from March 1970 to January 1972, and additional service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the appeal in December 2007 to afford the Veteran a Travel Board hearing.  The Veteran subsequently withdrew his hearing request in June 2008.  The case was remanded by the Board for additional development in July 2008, August 2009, and April 2010.  

In May 2012 the Board sought an expert medical opinion, and in October 2012 it requested an addendum to the opinion obtained.  

In April 2013, the Board remanded the appeal for development of the record.

In April 2014, the Board sought an additional expert medical opinion, and requested a clarifying addendum in July 2014.  An additional expert opinion was requested in January 2015, and a clarifying addendum was sought in April 2015.  The Veteran and his representative were notified of the opinion in September 2015 and provided with an opportunity to respond pursuant to 38 C.F.R. § 20.903(a) (2015).


FINDINGS OF FACT

1.  Congestive heart failure was caused by the Veteran's service-connected diabetes mellitus.

2.  The competent evidence of record shows that atrial fibrillation was caused or aggravated by congestive heart failure.

3.  The most probative evidence of record shows that the Veteran does not have Wolff-Parkinson-White syndrome. 

 
CONCLUSIONS OF LAW

1.  Congestive heart failure is secondary to the service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) (2015).

2.  Atrial fibrillation is secondary to congestive heart failure.  38 C.F.R. § 3.310(a) (2015).

3.  The criteria for service connection for Wolff-Parkinson-White syndrome are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Letters dated in March and July 2004 informed the Veteran of the information and evidence required to substantiate the claim and the allocation of responsibilities between himself and VA.  An April 2009 letter informed the Veteran how ratings and effective dates are assigned.  The AOJ thereafter issued a supplemental statement of the case which readjudicated the claim.

Regarding the duty to assist, service treatment and post-service treatment records have been associated with the record.  In addition, the Veteran had VA examinations and VA medical opinions were obtained.  The VA opinions dated in March and July 2015 were based on a review of the medical history and a well-reasoned rationale was provided for each opinion.  Accordingly, the opinions are adequate and allow the Board to render an informed determination.  

The Board remanded the claim for additional development in December 2007 for a travel board hearing to be scheduled, however, the Veteran withdrew his request for a hearing in writing in June 2008.  The Board remanded the claim in July 2008 for the AOJ to obtain the Veteran's Social Security Administration disability records and a VA examination, which were both accomplished.  The case was remanded in August 2009 and April 2010 for additional examinations.  In April 2013, the case was remanded for the Veteran to authorize the release of identified medical records, which was accomplished on remand.  As the medical records were ultimately obtained and an adequate VA medical opinion was obtained by the Board, there is no prejudice resulting to the Veteran from any failure to substantially comply with the Board's directive to obtain medical opinions on remand.  There was otherwise substantial compliance with the Board remands.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran seeks entitlement to service connection for a heart condition, claimed as Wolff-Parkinson-White Syndrome.  He contends that his current heart condition was aggravated by his active military service including periods of active duty for training (ACDUTRA) in the Army National Guard. 

Private treatment records reveal that the Veteran has been variously diagnosed with Wolff-Parkinson-White Syndrome, paroxysmal atrial fibrillation, cardiomyopathy, and tachycardia. 

A December 1984 private treatment record indicates satisfactory left ventricular function, mild asymmetrical septal hypertrophy, no evidence of left ventricular outflow obstruction, no chamber enlargement, and no valvular defects.  The provider concluded that the diagnosis was probably Wolff-Parkinson-White syndrome with atrial fibrillation and alternating conduction down the bypass tract. 

On Army National Guard quadrennial physical examination in January 1987, he Veran reported a history of heart trouble and irregular heart rhythm, and indicated that he had been told that he had been born with the condition.  No heart abnormalities were found on examination.  

In October 1990, W.K., M.D., a private physician, indicated that the Veteran was diagnosed with Wolff-Parkinson-White syndrome and that he had an episode of atrial fibrillation in the past.  In addition, the physician indicated that the Veteran was diagnosed with idiopathic thrombocytopenic purpura.  The physician stated that the Veteran was not on any specific treatment; however, he concluded that the Veteran should not be involved in any strenuous physical activities and that he should remain close to a medical center in case something should arise. 

A retention waiver was granted to the Veteran in April 1991 based upon the Veteran's more than 19 years of qualifying service.  The waiver indicated that the Veteran would be discharged after he received his 20 year letter qualifying him for retirement. 

In May 1995, Dr. W.K. stated that the Veteran had been under his care since May 1993 and that he was diagnosed with Wolff-Parkinson-White syndrome and has had episodes of atrial fibrillation with rapid ventricular response.  The physician further stated that the condition was one which the Veteran was born with.  He stated that the Veteran developed idiopathic thrombocytopenic purpura.  He noted that the Veteran should not participate in the activities that would be required for service in the military. 

In August 2003, Dr. G.R. indicated that the Veteran was treated for paroxysmal atrial fibrillation.  In a letter dated in February 2004, Dr. G.R. indicated that the Veteran was diagnosed with Wolff- Parkinson-White syndrome and that he had the condition since birth.  The physician also indicated that the Veteran had a congenital pectus excavatum deformity of his chest. 

In February 2004, the Veteran was reported to be treated for paroxysmal atrial fibrillation as well as known Wolff-Parkinson-White syndrome.  In a letter dated in April 2004, Dr. W.K. stated that the Veteran was diagnosed with Wolff-Parkinson-White syndrome and had episodes of paroxysmal atrial fibrillation.  The Veteran was further diagnosed with idiopathic thrombocytopenic purpura for which he had been treated with steroids.  Dr. W.K. rendered the opinion that while the condition was not caused by service, "it could certainly have been aggravated by military service." 

An August 2004 statement from J.M.O., M.D. indicates that the Veteran had a longstanding history of arrhythmias, documented atrial fibrillation, left ventricular dysfunction, and an equivocal history of Wolff-Parkinson-White syndrome.  In August 2008, Dr. O. advanced impressions of recurrent arrhythmias with a history of atrial fibrillation and equivocal history of Wolff-Parkinson-White syndrome refuted by prior EP study; a history of mild cardiomyopathy; and a history of nonsustained ventricular tachycardia.  

In December 2008 the Veteran was afforded a VA general medical examination.  He reported that he was diagnosed with Wolff-Parkinson-White syndrome in 1989 or 1990.  He stated that he had an atrial fibrillation condition; however, he also indicated that the condition did not cause him any current problems.  The Veteran was not noted to have any history of coronary artery disease and was not diagnosed with any heart conditions.  The examiner did not render any opinion regarding the etiology of the Veteran's conditions. 

In October 2009 the Veteran was afforded a VA heart examination.  After examination the physician rendered the opinion that the Veteran did not have Wolff-Parkinson-White syndrome and that the Veteran's treatment records gave only a history of a presumptive diagnosis of Wolff-Parkinson-White syndrome based upon the Veteran's history.

On VA examination in May 2010, the examiner concluded that paroxysmal atrial fibrillation first manifested in December 1984, and that it was not a congenital or developmental defect because there was no evidence of accessory pathways on electrophysiology study.  He indicated that there was no evidence that the condition preexisted service, and that it was not proximately due to or the result of diabetes because atrial fibrillation preexisted service.  He also concluded that the evidence did not support aggravation beyond natural progression by diabetes mellitus.  He noted that there was no objective evidence of Wolff-Parkinson-White syndrome.  With respect to cardiomyopathy, the examiner indicated that there was no evidence that it preexisted service and that it was not proximately due to or the result of diabetes.  He also concluded that it was not aggravated beyond natural progression by diabetes mellitus.  

In light of the conflicting medical evidence and the complexity of the issues raised, the Board requested a medical expert opinion in May 2012.  On receipt of a VA cardiologist's August 2012 opinion, the Board in October 2012 requested clarification and an addendum, finding that the rationale for the cardiologist's conclusions was not entirely clear.  The same cardiologist reviewed the record and supplied an addendum in December 2012.  While he supplied conclusions, he again failed to provide sufficiently clear rationale for those conclusions.

In January 2015, the Board again sought an expert medical opinion.  The above facts were related.  

In March 2015, a VA physician concluded that the Veteran did have Wolff-Parkinson-White syndrome as shown on electrocardiograms from May 1983 and April 1984, but that more recent electrocardiograms in 2001 and later no longer showed the classic features of the syndrome.  He noted that it was well known that many patients, as they got older, lost the electrophysiologic Wolff-Parkinson-White pattern, presumably due to scarring or other deterioration in the accessory conduction pathway; he concluded that such appeared to be the case with the Veteran.  This physician also concluded that the Veteran did not have ischemic heart disease, noting that he did not have the requisite atherosclerotic obstructive coronary lesion to account for it but he did have paroxysmal atrial fibrillation and cardiomyopathy/congestive heart failure.  

In July 2015, the same VA physician indicated that diabetes mellitus was well known to cause cardiomyopathy and congestive heart failure, and that atrial fibrillation could be triggered by stress, but was also common in heart failure and cardiomyopathy.  In September 2015, he indicated that it was at least as likely as not that congestive heart failure was caused by the Veteran's service-connected diabetes mellitus, as opposed to other causes discussed in his March 2015 report.  He also opined that it was at least as likely as not that congestive heart failure was aggravated by diabetes mellitus, and that atrial fibrillation was caused or aggravated by cardiomyopathy as opposed to other causes identified in his March 2015 report.

Upon consideration of the record, the Board has determined that service connection is warranted for congestive heart failure/cardiomyopathy and atrial fibrillation.  In this regard, the Board notes that there are both positive and negative opinions regarding the diagnosis and etiology of the claimed heart disorder.  While the VA physician who reviewed the file most recently in March and July 2015 concluded that a diagnosis of Wolff-Parkinson-White syndrome was no longer appropriate, he considered the evidence of record and determined that congestive heart failure was related to diabetes mellitus and that atrial fibrillation was related to cardiomyopathy.  The clinician reviewed the history and provided medical opinions which are consistent with the history.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, entitlement to service connection for congestive heart failure and atrial fibrillation is granted.

However, service connection for Wolff-Parkinson-White syndrome is not warranted.  While medical records dated in February and April 2004 noted that the Veteran was diagnosed as having Wolff-Parkinson-White syndrome, an August 2004 medical opinion indicted there was an equivocal history of Wolff-Parkinson-White syndrome.  In August 2008, a medical opinion indicated that the equivocal history of Wolff-Parkinson-White syndrome was refuted by a prior EP study.  Moreover, Wolff-Parkinson-White syndrome was not found on any VA examination during the course of this appeal and, in 2015, a VA staff cardiologist opined that ECGs from 2001 and later, or during the pendency of this claim or in close proximity thereto, no longer show the classic features of Wolff-Parkinson-White syndrome.  Also an electrophysiology study (EPS) from August 6, 2004 could not find evidence of Wolff-Parkinson-White syndrome.  The cardiologist determined that many patients lose the ECG "Wolff-Parkinson-White" pattern as they get older and this appeared to be the case with the Veteran as well.  The Board finds highly probative the finding of the VA cardiologist that testing accomplished from 2001 on did not show the Veteran had the claimed Wolff-Parkinson-White syndrome.  The cardiologist's opinion outweighs the unsupported notations of Wolff-Parkinson-White syndrome in early 2004.  Accordingly, the preponderance of the evidence is against finding that the Veteran had Wolff-Parkinson-White syndrome during the pendency of this claim or in proximy thereto and service connection for this claimed disability must be denied.


ORDER

Service connection for congestive heart failure is granted.

Service connection for atrial fibrillation is granted.

Service connection for Wolff-Parkinson-White syndrome is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


